 



Exhibit 10.23
(MICROMET LOGO) [w31794w3179401.gif]

     
Mr. Gregor Mirow
Schlossstr. 4
Rißtissen
Germany

  Micromet, Inc.
2110 Rutherford Road
Carlsbad, California 92008

 
   
 
  Phone: (760) 494-4200
Fax: (760) 431-9980
E-mail: info@micromet-inc.com
Internet: www.micromet-inc.com

December 22, 2006
Re: Separation Agreement
Dear Gregor:
This letter sets forth the substance of the separation agreement (the
“Agreement”), which Micromet, Inc. (the “Company”) is offering to you to aid in
your employment transition.
     1. Separation. As we have discussed with you, the Company is terminating
your employment without Cause (as defined in the Executive Employment Agreement
between you and the Company dated June 2, 2006, hereafter the “Employment
Agreement”), and your last day of work with the Company and your employment
termination date will be March 15, 2007 (the “Separation Date”). Any termination
by you prior to the Separation Date would result in forfeiture of the Severance
Benefits detailed below.
     2. Severance Benefits. Subject to the terms of this Agreement, the Company
will pay or grant you the following severance benefits (the “Severance
Benefits”):
     (a) the amount of your base salary for 12 months payable as a lump sum on
the Separation Date (less any payroll withholding and deductions due on such
payments);
     (b) a bonus for calendar year 2006 determined by the Company ´s
Compensation Committee in accordance with the 2006 Management Incentive
Compensation Plan payable as a lump sum on the Separation Date (less any payroll
withholding and deductions due on such payments);

 



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w31794w3179401.gif]
     (c) your base salary for any accrued vacation time from 2006 and pro-rated
vacation time in 2007 to the extent you have not taken such vacation time by the
Separation Date, payable as a lump sum on the Separation Date (less any payroll
withholding and deductions due on such payments);
     (d) executive-level outplacement services with a firm to be chosen by you
from a list of firms compiled by the Company up to a maximum of fifteen thousand
Euros (€15,000). You must use the outplacement services prior to or within six
(6) months after the Separation Date;
     (e) your health insurance and life insurance premiums for a period of
12 months following the Separation Date at the same level as was paid during the
term of the employment under the Employment Agreement;
     (f) the acceleration of the vesting of all your options per the Separation
Date, with an option exercise period of 12 months from the Separation Date;
provided, however, that you agree that you will not sell during any one-month
period in the 12 months following the Separation Date more than 10% of the
shares held by you as of the Separation Date or issuable to you upon exercise of
your options. Any planned and completed sale of shares during such 12-month
period will be notified to the General Counsel of the Company.
     3. No Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date and that the
Severance Benefits of Section 2 replace any severance benefits you may have been
entitled to under the Employment Agreement, any agreement you may have with
Micromet AG, your position as a Vorstand of Micromet AG, or otherwise.
     4. Expense Reimbursements. If you have been issued any Company credit or
calling cards, the Company will cancel these card(s) effective as of the
Separation Date. You agree that, within ten (10) days of the Separation Date,
you will submit your final documented expense reimbursement statement reflecting
all business expenses you incurred through the Separation Date, if any, for
which you seek reimbursement. The Company will reimburse you for reasonable
business expenses pursuant to its regular business practice.
     5. Return of Company Property. By the Separation Date, you agree to return
to the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Please coordinate return of Company

2



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w31794w3179401.gif]
documents and property with Christian Neitzel, Director, Human Resources.
Receipt of the Severance Benefits described in Section 2 of this Agreement is
expressly conditioned upon return of all Company Property.
     6. Proprietary Information and Other Continuing Obligations. Both during
and after your employment you acknowledge your continuing obligations under your
Employee Invention Assignment and Confidentiality Agreement and the continuing
obligations and restrictive covenants of your Employment Agreement, including
Section 6 of the Employment Agreement, including your obligation not to use or
disclose any confidential or proprietary information of the Company. A copy of
your Employee Invention Assignment and Confidentiality Agreement is attached
hereto as Exhibit A. If you have any doubts as to the scope of these
restrictions, you should contact Matthias Alder, General Counsel, immediately to
assess your compliance. As you know, the Company will enforce its rights under
its employment contracts. Please familiarize yourself with the enclosed
agreement that you signed.
     7. Confidentiality. To the extent the terms of this Agreement have not been
made public by the Company, the provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Agreement insofar as such disclosure may
be required by law.
     8. Nondisparagement. You agree not to disparage the Company, and the
Company’s attorneys, directors, managers, partners, employees, officers, agents
and affiliates, and the Company agrees not to disparage you, in any manner
likely to be harmful to the business, business reputation or personal reputation
of the other party; provided that you and the Company will respond accurately
and fully to any question, inquiry or request for information when required by
legal process.
     9. Resignation and Release. As a condition to the payment of the Severance
Benefits, you hereby agree to resign as Vorstand of Micromet AG effective as of
the Separation Date, and you will sign a release substantially in the form
attached to this Agreement as Exhibit B effective as of the Separation Date.
     10. Cooperation. Prior to and after the Separation Date, you agree to fully
cooperate with the Company in all matters relating to the transition of your
work, files and responsibilities on behalf of the Company, including, but not
limited to, any present, prior or subsequent relationships, litigation in which
the Company is or may become involved, and the orderly transfer of any such work
and institutional knowledge to such other persons as may be designated by the
Company. The Company and you will coordinate the timing of your performance
under this Section 10 so as to minimize any interference with your ability to
search or interview for or perform a new job. The Company will

3



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w31794w3179401.gif]
reimburse any reasonable out-of-pocket expenses you incur in connection with
your performance under this Section 10 for which you provide receipts to the
Company. Receipt of the severance payment described in Section 2 of this
Agreement is expressly conditioned upon your compliance with the terms of this
Section 10, provided, however, that such condition will expire and the severance
payment will be unconditional on the first anniversary of the Separation Date;
and provided further, that you will be reimbursed for the time spent on any
activities performed by you at the request of the Company pursuant to this
Section 10 after the first anniversary of the Separation Date on an hourly basis
at a rate mutually agreed at the time.
     11. Breach. You agree that upon any material breach of this Agreement you
will forfeit all amounts paid or owing to you under this Agreement. Further, you
acknowledge that it may be impossible to assess the damages caused by your
violation of the terms of Sections 6, 7, 8, and 10 of this Agreement and further
agree that any threatened or actual violation or breach of those paragraphs of
this Agreement will constitute immediate and irreparable injury to the Company.
You therefore agree that in addition to any and all other damages and remedies
available to the Company upon your breach of this Agreement, the Company will be
entitled to an injunction to prevent you from violating or breaching this
Agreement.
     12. Miscellaneous. This Agreement, including Exhibit A and Exhibit B, along
with the surviving provisions of the Employment Agreement, including those set
forth in Section 10(c) (other than Section 6(a)), constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of Germany, as applied to
contracts made and to be performed entirely within Germany.

4



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w31794w3179401.gif]
If this Agreement is acceptable to you, please sign below and return the
original to me.
I wish you good luck in your future endeavors.
Sincerely,

          Micromet, Inc.
      By:   /s/ Christian Itin         Name:   Christian Itin        Title:  
President and CEO        Agreed to and Accepted:
      /s/ Gregor K. Mirow       Gregor Mirow           

5



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w31794w3179401.gif]
CONSIDERATION PERIOD
I, Gregor Mirow, understand that I have the right to take 21 days to consider
whether to sign this Agreement, which I received on December 22, 2006. If I
elect to sign this Agreement before 21 days have passed, I understand I am to
sign and date below this paragraph to confirm that I knowingly and voluntarily
agree to waive the 21-day consideration period.

          Agreed:
      /s/ Gregor K. Mirow       Executive Employee Signature        January 9,
2007    Date       

6



--------------------------------------------------------------------------------



 



Exhibit 10.23
(MICROMET LOGO) [w31794w3179401.gif]
Exhibit A
Employee Invention Assignment and Confidentiality Agreement





--------------------------------------------------------------------------------



 



Exhibit 10.23
(MICROMET LOGO) [w31794w3179401.gif]
Exhibit B
Form of Release
RELEASE AGREEMENT
1. Consideration. I understand that my position with Micromet, Inc. (the
“Company”) terminated effective March 15, 2007 (the “Separation Date”). Company
has agreed that if I choose to sign this Release Agreement (“Release”), Company
will pay me certain Severance Benefits and provide other consideration pursuant
to the terms of the Separation Agreement (the “Agreement”) between myself and
Company, and any agreements incorporated therein by reference. I understand that
I am not entitled to such benefits or considerations unless I sign this Release,
and that Severance Benefits will be paid commencing on the first regular payday
following the Effective Date as defined herein, while the insurance premiums
pursuant to Section 2(e) will be paid commencing upon my execution of this
Release.
2. General Release. In exchange for the consideration provided to me under the
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release Company and its present and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known or reasonably knowable, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to my signing this Release. This general release includes, but
is not limited to all claims arising out of or in any way related to my
employment with Company or the termination of that employment. Further,
notwithstanding the foregoing, I hereby generally and completely release Company
and its present and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations both known and unknown that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release. This general release includes, but is not limited to: (a) all
claims related to my compensation or benefits from Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, Severance Benefits,
fringe benefits, stock, stock options, or any other ownership interests in
Company; (b) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (c) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (d) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
California Fair Employment and Housing Act (as amended), and any corresponding
German laws. Notwithstanding the release in the preceding sentence, I am not
releasing (a) any right of indemnification I may have in my capacity as an
employee, officer and/or director of Company pursuant to any express
indemnification agreement, (b) any rights I may have as an owner and/or holder
of Company’s common stock and stock options, and (c) any rights I may have as a
beneficiary

 



--------------------------------------------------------------------------------



 



of the D&O insurance obtained by Company as required by the terms of the
Agreement. Excluded from this Release are any claims which cannot be waived by
law. I am waiving, however, my right to any monetary recovery should any agency,
such as the EEOC, pursue any claims on my behalf.
3. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA (“ADEA Waiver”). I also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my ADEA
Waiver does not apply to any rights or claims that arise after the date I sign
this Release; (b) I should consult with an attorney prior to signing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily sign it sooner); (d) I have seven (7) days following
the date I sign this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after I sign this Release
(“Effective Date”). Nevertheless, my general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.
4. Section 1542 Waiver. In giving the general release herein, which includes
claims which may be unknown to me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code, which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
To the extent permissible under applicable law, I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any other
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims herein.

                  Agreed:            
 
                Micromet, Inc.            
 
               
By:
          Date:    
 
           
 
  Christian Itin            
 
  President and Chief Executive Officer            
 
               
By:
          Date:    
 
           
 
  Gregor Mirow            

 